DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the heating system comprised in a wing ice protection system. This limitation implies the inclusion of a wing, however the scope is only drawn to a leading edge structure of an aerofoil. It is unclear whether the claim requires a leading edge structure, or a wing comprising the leading edge structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Layland et al. (CA 2 628 670).

Regarding independent claim 1:
Layland discloses a leading edge comprising a skin (820) configured to form an external surface of an airfoil (as seen in e.g. Fig 5), the skin comprising a plurality of holes (30) in each of a plurality of first regions (e.g. Figs 13 and 15) interleaved with an electric heating system (e.g. 820B, 50, 18A-F).

Regarding claims 2 and 3:
The discussion above regarding claim 1 is relied upon.
Layland discloses the regions having a strip substantially parallel to the spanwise axis of the leading edge structure (e.g. Fig 13; note: the “regions” and “strips” are not specifically delineated by structure in the claim, and thus may also be any arbitrarily defined portions of the leading edge structure).



The discussion above regarding claim 1 is relied upon.
Layland discloses each first region forming a wall of an enclosed chamber (e.g. walls of honeycomb layer) to provide an air flow path between the chamber and the exterior (via holes 30 and the like).

Regarding claims 10 and 11:
The discussion above regarding claim 1 is relied upon.
Layland discloses a plurality of electrically conductive elements (e.g. 150, 152) extending across the second region, elements forming a mesh (page 32, lines 11-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al. (US 2016/0107746) in view of Papst (US 3 521 837).

Regarding independent claims 1, 13, and 15:
Tiwari discloses an aircraft wing leading edge ([0048]) comprising a skin (18; [0048]) to form the external surface of the aerofoil, the skin comprising a plurality of first regions, each 
Tiwari discloses an electrical system (50) interleaved between the holes of a boundary layer suction system, but does not disclose each second region comprising an electrical heating system configured to increase the temperature of the skin.
Papst teaches electrical heating elements (5) between the holes of a boundary layer suction system in order to heat the surface to prevent ice from clogging the holes (col 3, lines 10-19; col 5, lines 51-64).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Tiwari to use electrical heating systems as taught by Papst for the predictable advantage of heating the surface to prevent ice from clogging the holes and adversely affecting operability.

Regarding claims 2 and 3:
The discussion above regarding claim 1 is relied upon.
Tiwari discloses the regions having a strip substantially parallel to the spanwise axis of the leading edge structure (as seen in Fig 3, the “region” may be either the lateral or longitudinal directions, as desired; note: the “regions” and “strips” are not specifically delineated by structure in the claim, and thus may also be any arbitrarily defined portions of the leading edge structure).

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.


Regarding claims 5 and 14:
The discussion above regarding claims 4 and 14 is relied upon.
Tiwari discloses the chambers fluidly connectable to a suction pump of a hybrid laminar flow system ([0037]).

Regarding claim 6:
The discussion above regarding claim 4 is relied upon.
Tiwari discloses at least one chamber having a wall formed by at least two first regions and at lest one second region (as seen in Fig 4, the top wall is formed by multiple regions, each separated by holes 26).

Regarding claim 7:
The discussion above regarding claim 6 is relied upon.
Tiwari discloses at least one second region forming the wall is smaller than other second region of the leading edge structure (the section between holes 26, as seen in Fig 4, is smaller than the section between the groups of holes, as seen in Fig 3).

Regarding claim 8:
The discussion above regarding claim 4 is relied upon.


Regarding claim 9:
The discussion above regarding claim 8 is relied upon.
Tiwari discloses the chamber comprising a stringer (generally forming the walls of 38).

Regarding claims 10 and 11:
The discussion above regarding claim 1 is relied upon.
Tiwari discloses each second region comprising a plurality of electrically conductive elements (50), each forming a mesh ([0042]).

Regarding claim 12:
The discussion above regarding claim 1 is relied upon.
Tiwari as modified renders a wing ice protection system (as provided by Papst).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337. The examiner can normally be reached M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619